Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the Application filed on 5/20/2019 which claims foreign priority filed on 11/24/2016.  Claims 1-5 are pending in the case.  Claims 1 and 5 are independent claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “engagement measurement device that receives”; “the face detection processing unit that detects”, “the feature point extraction unit that outputs”, “the vector analysis unit that generates”, “the engagement calculation unit that calculates”, and “the engagement average value calculation unit that calculates” in claim 1; “the vector analysis unit that generates”, “the engagement calculation unit that calculates” in claim 2; “engagement measurement device that receives” in claim 3; “engagement measurement device that receives”, “the face detection processing unit that detects”, “the feature point extraction unit that outputs”, “the vector analysis unit that generates”, “the engagement calculation unit that calculates”, “time clock that outputs that calculates”, “the engagement average value calculation unit that calculates”, “totalization processing unit that calculates”, “display unit that displays”, “display processing unit that forms” in claim 4; “display processing unit” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “engagement measurement device that receives”; “the face detection processing unit that detects”, “the feature point extraction unit that outputs”, “the vector analysis unit that generates”, “the engagement calculation unit that calculates”, and “the engagement average value calculation unit that calculates” in claim 1; “the vector analysis unit that generates”, “the engagement calculation unit that calculates” in claim 2; “engagement measurement device that receives” in claim 3; “engagement measurement device that receives”, “the face detection processing unit that detects”, “the feature point extraction unit that outputs”, “the vector analysis unit that generates”, “the engagement calculation unit that calculates”, “time clock that outputs that calculates”, “the engagement average value calculation unit that calculates”, “totalization processing unit that calculates”, “display unit that displays”, “display processing unit that forms” in claim 4; “display processing unit” in claim 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over 
El Kaliouby et al (US 20160191995 A1), herein after “Kaliouby”, in view of Takada et al (US 20160004321 A1) and in further view of Okada (US 20100054550 A1).
 	Referring to claim 1, Kaliouby discloses an engagement measurement system, comprising: 
an imaging device that captures images of faces of a plurality of subjects; (Fig. 8, and [0087] of Kaliouby, a face 810 can be observed using a camera 830 in order to collect facial data and also as show in Fig. 7 and [0075] of Kaliouby, multiple devices can receive images of the user) and 
an engagement measurement device that receives a moving picture data stream from the imaging device to measure engagement values of the plurality of subjects, (as shown in Fig. 7 and [0075]-[0077] of Kaliouby, multiple devices can receive images of the user and send to analysis engine 740 to process the received data) wherein the engagement measurement device includes: 
a frame buffer that stores image data corresponding to one screen from an image data stream output from the imaging device; ([0106] of Kaliouby, analysis server can store and retrieve data from plurality of imagine machines, aggregates the image data, processes the images data, etc… and [0107] of Kaliouby, “The rendering machine 1640 can include one or more processors 1644 coupled to a memory 1646 which can store and retrieve instructions and data, and can also include a display 1642. The rendering of the resulting information 1634 can occur on the rendering machine 1640 or on a different platform from the rendering machine 1640. In embodiments, the rendering of the resulting information rendering data occurs on the imaging machine 1620 or on the analysis server 1650”)
a face detection processing unit that detects whether there are the faces of the plurality of subjects from the image data stored in the frame buffer ([0043] of Kaliouby, “The image classifiers can be algorithms, pieces of code, heuristics, etc., that can be used to detect a face in one or more images. For example, the classifiers can be developed and stored locally, can be purchased from a provider of classifiers, can be downloaded from a web service such as an ftp site, and so on. The classifiers can be categorized and used based on the analysis requirements. In a situation where videos are obtained using a mobile device and classifiers are also executed on the mobile device, the device might require that the analysis be performed quickly while using minimal memory, and thus a simple classifier can be implemented and used for the analysis. Alternatively, a requirement that the analysis be performed accurately and more thoroughly than is possible with only a simple classifier can dictate that a complex classifier be implemented and used for the analysis. Such complex classifiers can include one or more expression classifiers, for example.”)and outputs face detection address information for extracting only the faces of the plurality of subjects; ([0073] and Fig. 6 of Kaliouby, multiple faces can include identifying facial landmarks, generating a bounding box, and prediction of a bounding box and landmarks for faces and “The bounding box 620 and the facial landmarks 622, 624, and 626 can be used to estimate future locations for the second set of locations for the second set of facial landmarks in a future video frame from the first video frame” and also as shown in Fig. 4A-4B and [0065]-[0067] of Kaliouby, in 400B, the user’s face is not detected the engagement score is 0% which means that the engagement is only calculated by detecting the user’s face positions/face landmarks/classifiers, not bed, or pillows in 400B)
a feature point extraction unit that outputs feature point data, (as shown in Fig. 8 and [0087] of Kaliouby, multiple facial landmarks such as eyebrow, outer eye edge, nose, etc… are captured as identified facial data) and which are an aggregate of feature points having coordinate information in a two-dimensional space of the faces of the plurality of subjects, (as shown in Fig. 8 and [0007] of Kaliouby, two-dimensional laplace transforms with feature points captured on the face and [0084] of Kaliouby, “The HoG can include feature descriptors and can be computed for one or more facial regions of interest. The regions of interest of the face can be located using facial landmark points, where the facial landmark points can include outer edges of nostrils, outer edges of the mouth, outer edges of eyes, etc”) from the image data and the face detection address information stored in the frame buffer; ([0079]-[0081] of Kaliouby, for people who has “opt-in” to the facial data collection has their facial information stored, such as classifier, and facial landmarks, etc…)
62an engagement calculation unit that calculates the <face direction> to calculate a <focus direction> indicating a location in a three-dimensional space at which the subject focuses, determines whether the <focus direction> is directed to a predetermined event, and calculates a moving average of the determination results to output the engagement values;  (Figs. 4A-5 and [0051]-[0053] and [0062]-[0064] of Kaliouby, engagement calculation to calculate the head facing position and focus direction in a 3D space in which the user focuses on certain content, determines whether the focus direction is directed to video content/predetermined event, “Viewership pertains to how much content was actually viewed, while engagement is a measure of how interested or focused on the content the viewer is. Thus, engagement is a combination of the viewership metric combined with facial expression data” and [0048] of Kaliouby, “The flow can continue with scoring the media content 142. The media content score can be a function of the engagement score of multiple individuals. For example, if 10,000 individuals are analyzed for attendance query evaluation for a particular piece of media content, then the engagement score for each of the individuals can be averaged to derive a score for the media content.”)
an input/output control unit that operates the engagement calculation unit to calculate the engagement values for each of the plurality of subjects included in the image data based on the face detection address information and records capturing date and time information or current date and time information of the image data and ID information for uniquely identifying a plurality of subjects in the image data in a <log>; (Figs. 4A-5 and [0051]-[0053] and [0062]-[0064] of Kaliouby, engagement calculation is shown in Chart format with x-y with time and % of engagement for a particular user at a particular time, “Viewership pertains to how much content was actually viewed, while engagement is a measure of how interested or focused on the content the viewer is. Thus, engagement is a combination of the viewership metric combined with facial expression data”.)
an engagement average value calculation unit that calculates an average value of the engagement values; ([0048] of Kaliouby, “The flow can continue with scoring the media content 142. The media content score can be a function of the engagement score of multiple individuals. For example, if 10,000 individuals are analyzed for attendance query evaluation for a particular piece of media content, then the engagement score for each of the individuals can be averaged to derive a score for the media content.“)
	Even though Kaliouby discloses of detecting user’s face direction and focus direction (Figs. 4A-5 and [0051]-[0053] and [0062]-[0064] of Kaliouby), but Kaliouby does not specifically disclose “a vector analysis unit that generates a face direction vector indicating a face direction of the subject from the feature point data;” <face direction> being “face direction vector”; <focus direction> being “focus direction vector”.
	However, Takada discloses having face direction vector ([0042] of Takada “determines whether or not a vector of the detected line-of-sight direction matches a direction in which the head faces the navigation screen”), and focus direction vector and a vector analysis unit that generates a face direction vector indicating a face direction of the subject from the feature point data (page 8 of the current Specification recites “The focus direction vector is a vector indicating a location in the three-dimensional space including the display unit 1208 displaying content and the imaging device 1202 at which the student 1207 focuses.” [0042] of Takada, “the detected motion determining unit 113 determines whether or not the line of sight of the driver faces in a direction other than the direction of the navigation screen 107 based on the line-of-sight direction of the driver calculated by the line-of-sight direction calculating unit 110 and position information of the navigation screen 107 recorded in the device position information recording unit 112 (S202). Specifically, the detected motion determining unit 113 reads 3D coordinates of the head of the driver and 3D coordinates of the navigation screen, and determines whether or not a vector of the detected line-of-sight direction matches a direction in which the head faces the navigation screen. When the line-of-sight direction is determined to be the direction of the navigation screen as illustrated in FIG. 3A (No in S202), the detected motion determining unit 113 determines that the detected motion of the driver is a gesture performed with an intention to operate content displayed on the navigation screen, and transmits content of an operation corresponding to the detected gesture to the in-vehicle device control unit 114.”.  Hence, the system obtains the coordinates of the head of the user to detect changes in those coordinates to obtain the magnitude and compares to line-of-sight direction, hence the focus direction vector to see where the user is focused on in the 3D environment) 
Kaliouby and Takada are analogous art because both references concern user’s line of sight information.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kaliouby’s detecting user’s engagement to content by detecting the time and user’s focus data with using user’s line-of-sight information to calculate vector information of the user’s facing and focus direction as taught by Takada.  The motivation for doing so would have been to reduce erroneous recognition of the device and operate the device even when the line of sight does not face the device in an accurate direction to assist the user with correct engagement with desired objects.  ([0014] of Takada)
Kaliouby and Takada do not specifically disclose <log> being “log table” and “a display unit that displays” the average value of the engagement values of the plurality of subjects (as explained above, [0048] of Kaliouby discloses the average value of the engagement values of the plurality of subjects)
	However, Okada discloses a log table and a display unit that displays data/table (as shown in Fig. 15 and [0063] of Okada).
Kaliouby and Takada and Okada are analogous art because both references concern user’s line of sight information.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kaliouby’s detecting user’s engagement to content by detecting the time and user’s focus data with using user’s line-of-sight information to calculate vector information of the user’s facing and focus direction as taught by Takada and a display device which displays user engagement information as taught by Okada.  The motivation for doing so would have been to help identify each individually with the unique characteristics in a log/registered image (Summary of Okada)

 	Referring to claim 2, Kaliouby in view of Takada and Okada disclose the engagement measurement system according to claim 1, wherein the vector analysis unit generates a line-of-sight direction vector indicating a line-of-sight direction of the face of the subject as well as the face direction 63vector indicating the face direction of the subject from the feature point data, ([0042] of Takada, “the detected motion determining unit 113 determines whether or not the line of sight of the driver faces in a direction other than the direction of the navigation screen 107 based on the line-of-sight direction of the driver calculated by the line-of-sight direction calculating unit 110 and position information of the navigation screen 107 recorded in the device position information recording unit 112 (S202). Specifically, the detected motion determining unit 113 reads 3D coordinates of the head of the driver and 3D coordinates of the navigation screen, and determines whether or not a vector of the detected line-of-sight direction matches a direction in which the head faces the navigation screen. When the line-of-sight direction is determined to be the direction of the navigation screen as illustrated in FIG. 3A (No in S202), the detected motion determining unit 113 determines that the detected motion of the driver is a gesture performed with an intention to operate content displayed on the navigation screen, and transmits content of an operation corresponding to the detected gesture to the in-vehicle device control unit 114.”.  Hence, the system obtains the coordinates of the head of the user to detect changes in those coordinates to obtain the magnitude and compares to line-of-sight direction, hence the focus direction vector to see where the user is focused on in the 3D environment) and the engagement calculation unit calculates the focus direction indicating a location in a three-dimensional space at which the subject focuses by adding the line-of- sight direction vector, in addition to the face direction vector.  ([0037] of Takada, “The input device 104 includes a line of sight detection device 105 and a camera 106, and the line of sight detection device 105 identifies directions of pupils of left and right eyeballs of the driver from an image photographed by the camera 106, and outputs information of the line-of-sight direction.” [0063] of Takada, line-of-sight vector “the line-of-sight direction/distance of sight calculating unit 4011 calculates a direction in which the line of sight of the driver faces in the vehicle based on the direction information of the left and right eyeballs obtained from the line of sight detection device 105, and calculates a distance of sight of the driver from a crossing point of the line-of-sight directions of the left and right eyes as illustrated in FIG. 4B. The gaze area calculating unit 4012 calculates 3D space coordinates of an area at which the driver gazes based on the line-of-sight direction and the distance of sight of the driver obtained from the line-of-sight direction/distance of sight calculating unit 4011.”  Hence, the determine the object the user is looking at, the face direction coordinates and direction is used and also the coordinates of user’s eyeballs and direction are also used)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over 
El Kaliouby et al (US 20160191995 A1), herein after “Kaliouby”, in view of Takada et al (US 20160004321 A1) and in further view of Okada (US 20100054550 A1) and in further view of Saraf el al (US 20150227869 A1).
 	Referring to claim 3, Kaliouby in view of Takada and Okada disclose the engagement measurement system according to claim 2.  Even though Kaliouby discloses engagement value in a log chart display, but Kaliouby in view of Takada and Okada do not specifically disclose “wherein the input/output control unit displays” the engagement “values of the plurality of subjects” and the average value “in different colors based on a predetermined threshold” where engagement value and the average engagement value is taught by Kaliouby as disclosed above.
	However, Sarah discloses of wherein the input/output control unit displays the <value> and the average value in different colors based on a predetermined threshold ([0066] of Sarah, where different color is displayed in a table for value of different predetermined threshold value)
Kaliouby and Takada and Okada and Sarah are analogous art because both references concern information gathering associated with the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kaliouby’s detecting user’s engagement to content by detecting the time and user’s focus data with using user’s line-of-sight information to calculate vector information of the user’s facing and focus direction as taught by Takada and a display device which displays user engagement information as taught by Okada and displaying in a table of different values with different colors as taught by Sarah.  The motivation for doing so would have been to help identify different values more easily with colors assigned to different threshold using the visualization features.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over 
El Kaliouby et al (US 20160191995 A1), herein after “Kaliouby”, in view of Takada et al (US 20160004321 A1) and in further view of Okada (US 20100054550 A1) and in further view of Noguchi (US 20050275720 A1)
 	Referring to claim 4, Kaliouby discloses an engagement measurement system, comprising: 
a plurality of engagement measurement devices that measure engagement values of a plurality of subjects; (as shown in Fig. 7 and [0075]-[0077] of Kaliouby, multiple devices can receive images of the user and send to analysis engine 740 to process the received data.  Figs. 4A-5 and [0051]-[0053] and [0062]-[0064] of Kaliouby, engagement calculation is shown in Chart format with x-y with time and % of engagement for a particular user at a particular time, “Viewership pertains to how much content was actually viewed, while engagement is a measure of how interested or focused on the content the viewer is. Thus, engagement is a combination of the viewership metric combined with facial expression data”)
a server that receives a transmission packet from the engagement measurement device to perform log recording; ((Fig. 8, and [0087] of Kaliouby, a face 810 can be observed using a camera 830 in order to collect facial data and also as show in Fig. 7 and [0075] of Kaliouby, multiple devices can receive images of the user.  Figs. 4A-5 and [0051]-[0053] and [0062]-[0064] of Kaliouby, engagement calculation is shown in Chart format with x-y with time and % of engagement for a particular user at a particular time, “Viewership pertains to how much content was actually viewed, while engagement is a measure of how interested or focused on the content the viewer is. Thus, engagement is a combination of the viewership metric combined with facial expression data”.) and 
a monitor terminal that displays the engagement value output from the engagement measurement device, (Figs. 4A-5 and [0051]-[0053] and [0062]-[0064] of Kaliouby, engagement calculation is shown in Chart format with x-y with time and % of engagement for a particular user at a particular time, “Viewership pertains to how much content was actually viewed, while engagement is a measure of how interested or focused on the content the viewer is. Thus, engagement is a combination of the viewership metric combined with facial expression data”) wherein the engagement measurement device includes: 
an imaging device that captures an image of a face of the subject; (Fig. 8, and [0087] of Kaliouby, a face 810 can be observed using a camera 830 in order to collect facial data and also as show in Fig. 7 and [0075] of Kaliouby, multiple devices can receive images of the user)
a face detection processing unit that detects whether 64there is the face of the subject from an image data stream output from the imaging device and outputs face extraction image data obtained by extracting the face of the subject; 
a feature point extraction unit that outputs feature point data, which are an aggregate of feature points having coordinate information in a two-dimensional space of the face of the subject, from the face extraction image data; ([0073] and Fig. 6 of Kaliouby, multiple faces can include identifying facial landmarks, generating a bounding box, and prediction of a bounding box and landmarks for faces and “The bounding box 620 and the facial landmarks 622, 624, and 626 can be used to estimate future locations for the second set of locations for the second set of facial landmarks in a future video frame from the first video frame” and also as shown in Fig. 4A-4B and [0065]-[0067] of Kaliouby, in 400B, the user’s face is not detected the engagement score is 0% which means that the engagement is only calculated by detecting the user’s face positions/face landmarks/classifiers, not bed, or pillows in 400B and also as shown in Fig. 8 and [0087] of Kaliouby, multiple facial landmarks such as eyebrow, outer eye edge, nose, etc… are captured as identified facial data.  Also as shown in Fig. 8 and [0007] of Kaliouby, two-dimensional laplace transforms with feature points captured on the face and [0084] of Kaliouby, “The HoG can include feature descriptors and can be computed for one or more facial regions of interest. The regions of interest of the face can be located using facial landmark points, where the facial landmark points can include outer edges of nostrils, outer edges of the mouth, outer edges of eyes, etc”)
an engagement calculation unit that adds the <face direction> and the <line-of-sight direction> to calculate a <focus direction> indicating a location in a three-dimensional space at which the subject focuses, determines whether the <focus direction> is directed to a predetermined event, (Figs. 4A-5 and [0051]-[0053] and [0062]-[0064] of Kaliouby, engagement calculation to calculate the head facing position and focus direction in a 3D space in which the user focuses on certain content, determines whether the focus direction is directed to video content/predetermined event, “Viewership pertains to how much content was actually viewed, while engagement is a measure of how interested or focused on the content the viewer is. Thus, engagement is a combination of the viewership metric combined with facial expression data” and [0048] of Kaliouby, “The flow can continue with scoring the media content 142. The media content score can be a function of the engagement score of multiple individuals. For example, if 10,000 individuals are analyzed for attendance query evaluation for a particular piece of media content, then the engagement score for each of the individuals can be averaged to derive a score for the media content.”)and calculates a moving average of the determination results to output the engagement values; ([0048] of Kaliouby, “The flow can continue with scoring the media content 142. The media content score can be a function of the engagement score of multiple individuals. For example, if 10,000 individuals are analyzed for attendance query evaluation for a particular piece of media content, then the engagement score for each of the individuals can be averaged to derive a score for the media content.“)and 
an input/output control unit that generates a transmission packet by collecting the engagement value output from the engagement calculation unit, (Figs. 4A-5 and [0051]-[0053] and [0062]-[0064] of Kaliouby, engagement calculation is shown in Chart format with x-y with time and % of engagement for a particular user at a particular time, “Viewership pertains to how much content was actually viewed, while engagement is a measure of how interested or focused on the content the viewer is. Thus, engagement is a combination of the viewership metric combined with facial expression data”) and ID information for uniquely identifying an individual of the subject and another engagement measurement device, ([0079]-[0081] of Kaliouby, for people who has “opt-in” to the facial data collection has their facial information stored, such as classifier, and facial landmarks, etc… hence each user that “opt-in” to have their facial data collect has an unique ID for identifying that particular user) and transmits the generated transmission packet to the server, the server includes: 
a <log> in which the transmission packet transmitted from the plurality of engagement measurement devices is logged; (Figs. 4A-5 and [0051]-[0053] and [0062]-[0064] of Kaliouby, engagement calculation is shown in Chart format with x-y with time and % of engagement for a particular user at a particular time, “Viewership pertains to how much content was actually viewed, while engagement is a measure of how interested or focused on the content the viewer is. Thus, engagement is a combination of the viewership metric combined with facial expression data”.) and 
an input/output control unit which receives the transmission packet transmitted from the plurality of engagement measurement devices and records the received transmission packet in the <log>, (Figs. 4A-5 and [0051]-[0053] and [0062]-[0064] of Kaliouby, engagement calculation is shown in Chart format with x-y with time and % of engagement for a particular user at a particular time, “Viewership pertains to how much content was actually viewed, while engagement is a measure of how interested or focused on the content the viewer is. Thus, engagement is a combination of the viewership metric combined with facial expression data”.)and the monitor terminal includes: 
an input/output control unit that receives the transmission packet, which is generated by the plurality of engagement measurement devices, from the plurality of engagement measurement devices or the server; (Figs. 4A-5 and [0051]-[0053] and [0062]-[0064] of Kaliouby, engagement calculation is shown in Chart format with x-y with time and % of engagement for a particular user at a particular time, “Viewership pertains to how much content was actually viewed, while engagement is a measure of how interested or focused on the content the viewer is. Thus, engagement is a combination of the viewership metric combined with facial expression data”)
a totalization processing unit that calculates an average value of the engagement values included in the transmission packet received from the plurality of engagement measurement devices by the server; (Figs. 4A-5 and [0051]-[0053] and [0062]-[0064] of Kaliouby, engagement calculation to calculate the head facing position and focus direction in a 3D space in which the user focuses on certain content, determines whether the focus direction is directed to video content/predetermined event, “Viewership pertains to how much content was actually viewed, while engagement is a measure of how interested or focused on the content the viewer is. Thus, engagement is a combination of the viewership metric combined with facial expression data” and [0048] of Kaliouby, “The flow can continue with scoring the media content 142. The media content score can be a function of the engagement score of multiple individuals. For example, if 10,000 individuals are analyzed for attendance query evaluation for a particular piece of media content, then the engagement score for each of the individuals can be averaged to derive a score for the media content.”)
 	Even though Kaliouby discloses of detecting user’s face direction and focus direction (Figs. 4A-5 and [0051]-[0053] and [0062]-[0064] of Kaliouby), but Kaliouby does not specifically disclose “a vector analysis unit that generates a face direction indicating a face direction of the subject and a line-of-sight direction vector indicating a line-of- sight direction of the face of the subject from the feature point data;” <face direction> being “face direction vector”; <focus direction> being “focus direction vector”.
	However, Takada discloses having face direction vector ([0042] of Takada “determines whether or not a vector of the detected line-of-sight direction matches a direction in which the head faces the navigation screen”), and focus direction vector and a vector analysis unit that generates a face direction indicating a face direction of the subject and a line-of-sight direction vector indicating a line-of- sight direction of the face of the subject from the feature point data (page 8 of the current Specification recites “The focus direction vector is a vector indicating a location in the three-dimensional space including the display unit 1208 displaying content and the imaging device 1202 at which the student 1207 focuses.” [0042] of Takada, “the detected motion determining unit 113 determines whether or not the line of sight of the driver faces in a direction other than the direction of the navigation screen 107 based on the line-of-sight direction of the driver calculated by the line-of-sight direction calculating unit 110 and position information of the navigation screen 107 recorded in the device position information recording unit 112 (S202). Specifically, the detected motion determining unit 113 reads 3D coordinates of the head of the driver and 3D coordinates of the navigation screen, and determines whether or not a vector of the detected line-of-sight direction matches a direction in which the head faces the navigation screen. When the line-of-sight direction is determined to be the direction of the navigation screen as illustrated in FIG. 3A (No in S202), the detected motion determining unit 113 determines that the detected motion of the driver is a gesture performed with an intention to operate content displayed on the navigation screen, and transmits content of an operation corresponding to the detected gesture to the in-vehicle device control unit 114.” Further,  [0037] of Takada, “The input device 104 includes a line of sight detection device 105 and a camera 106, and the line of sight detection device 105 identifies directions of pupils of left and right eyeballs of the driver from an image photographed by the camera 106, and outputs information of the line-of-sight direction.” [0063] of Takada, line-of-sight vector “the line-of-sight direction/distance of sight calculating unit 4011 calculates a direction in which the line of sight of the driver faces in the vehicle based on the direction information of the left and right eyeballs obtained from the line of sight detection device 105, and calculates a distance of sight of the driver from a crossing point of the line-of-sight directions of the left and right eyes as illustrated in FIG. 4B. The gaze area calculating unit 4012 calculates 3D space coordinates of an area at which the driver gazes based on the line-of-sight direction and the distance of sight of the driver obtained from the line-of-sight direction/distance of sight calculating unit 4011.” Hence, the system obtains the coordinates of the head of the user to detect changes in those coordinates to obtain the magnitude and compares to line-of-sight direction, hence the focus direction vector to see where the user is focused on in the 3D environment) 
Kaliouby and Takada are analogous art because both references concern user’s line of sight information.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kaliouby’s detecting user’s engagement to content by detecting the time and user’s focus data with using user’s line-of-sight information to calculate vector information of the user’s facing and focus direction as taught by Takada.  The motivation for doing so would have been to reduce erroneous recognition of the device and operate the device even when the line of sight does not face the device in an accurate direction to assist the user with correct engagement with desired objects.  ([0014] of Takada)
Kaliouby and Takada do not specifically disclose <log> being “log table” and a display unit that displays” the engagement value and the average value; and a display processing unit that forms a display screen 66of the engagement value and the average value “displayed on the display unit” (as explained above, [0048] of Kaliouby discloses the average value of the engagement values of the plurality of subjects)
	However, Okada discloses a log table and a display unit that displays data/table (as shown in Fig. 15 and [0063] of Okada).
Kaliouby and Takada and Okada are analogous art because both references concern user’s line of sight information.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kaliouby’s detecting user’s engagement to content by detecting the time and user’s focus data with using user’s line-of-sight information to calculate vector information of the user’s facing and focus direction as taught by Takada and a display device which displays user engagement information as taught by Okada.  The motivation for doing so would have been to help identify each individually with the unique characteristics in a log/registered image (Summary of Okada)
Kaliouby in view of Takada and Okada do not specifically disclose monitoring “in real time” and “a real time clock that outputs current date and time information;” and “the current 65date and time information output from the real time clock”.
However, Noguchi discloses monitoring “in real time” and “a real time clock that outputs current date and time information;” and “the current 65date and time information output from the real time clock”  ([0048] of Noguchi discloses of having a real time clocks which can output current time and date information and allow the system to monitor and collect data in real time.)
Kaliouby and Takada and Okada and Noguchi are analogous art because both references concern user’s line of sight information.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kaliouby’s detecting user’s engagement to content by detecting the time and user’s focus data with using user’s line-of-sight information to calculate vector information of the user’s facing and focus direction as taught by Takada and a display device which displays user engagement information as taught by Okada and having a real time output from a real time clock as taught by Noguchi.  The motivation for doing so would have been to receive data in real time with current time and date information associated with data collection in order to get data in a timely manner to help with necessary feedback on the collected data.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over 
El Kaliouby et al (US 20160191995 A1), herein after “Kaliouby”, in view of Takada et al (US 20160004321 A1) and in further view of Okada (US 20100054550 A1) and in further view of Noguchi (US 20050275720 A1) and in further view of Saraf el al (US 20150227869 A1).
 	Referring to claim 5, Kaliouby in view of Takada and Okada and Noguchi disclose the engagement measurement system according to claim 4. Kaliouby in view of Takada and Okada and Noguchi do not specifically disclose the “wherein the display processing unit of the monitor terminal displays” the engagement “values of the plurality of subjects” and the average value “in different colors based on a predetermined threshold” where engagement value and the average engagement value is taught by Kaliouby as disclosed above.	
However, Sarah discloses of wherein the display processing unit of the monitor terminal displays” the engagement “value and the average value in different colors based on a predetermined threshold ([0066] of Sarah, where different color is displayed in a table for value of different predetermined threshold value)
Kaliouby and Takada and Okada and Noguchi and Sarah are analogous art because both references concern information gathering associated with the user.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kaliouby’s detecting user’s engagement to content by detecting the time and user’s focus data with using user’s line-of-sight information to calculate vector information of the user’s facing and focus direction as taught by Takada and a display device which displays user engagement information as taught by Okada and having a real time output from a real time clock as taught by Noguchi and displaying in a table of different values with different colors as taught by Sarah.  The motivation for doing so would have been to help identify different values more easily with colors assigned to different threshold using the visualization features.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toyama (US 20050180605 A1):  The present invention includes in a system and method for estimating and tracking an orientation of a user's face by combining head tracking and face detection techniques. The orientation of the face, or facial pose, can be expressed in terms of pitch, roll and yaw of the user's head. Facial pose information can be used, for example, to ascertain in which direction the user is looking. In general, the facial pose estimation method obtains a position of the head and a position of the face and compares the two to obtain the facial pose. In particular, a camera is used to obtain an image containing a user's head. Any movement of the user's head is tracked and the head position is determined. A face then is detected on the head and the face position is determined. The head and face positions then are compared.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIMEI JIANG/Examiner, Art Unit 2145